Exhibit 10.34


QUANTENNA COMMUNICATIONS, INC.
AMENDED AND RESTATED CHANGE OF CONTROL AND SEVERANCE AGREEMENT
This Amended and Restated Change of Control and Severance Agreement (the
“Agreement”) is made between Quantenna Communications, Inc. (the “Company”) and
Sean Sobers (the “Executive”), effective as of December 22, 2016 (the “Effective
Date”) and amends and restates in its entirety the Change of Control and
Severance Agreement entered into between the Company and the Executive effective
as of October 1, 2016 (the “Original Agreement”).
The Agreement provides certain protections to the Executive in connection with
the involuntary termination of the Executive’s employment under the
circumstances described in the Agreement.
The Company and the Executive agree as follows:
1.Term of Agreement. This Agreement will have an initial term of 5 years
commencing on the Effective Date (the “Initial Term”). On the 5th anniversary of
the Effective Date and each one year anniversary thereafter, this Agreement will
renew automatically for additional, one (1) year terms (each, an “Additional
Term”) unless either party provides the other party with written notice of
nonrenewal at least six (6) months prior to the date of automatic renewal. For
the avoidance of doubt, neither the lapse of this Agreement by its terms nor
non-renewal of this Agreement will by itself constitute termination of
employment nor grounds for resignation for Good Reason. Notwithstanding the
foregoing, if a Change of Control occurs (a) when there are fewer than 12 months
remaining during the Initial Term or (b) during an Additional Term, the term of
this Agreement will extend automatically through the date that is 12 months
following the date of the Change of Control. Further, notwithstanding the
foregoing, if during the term of this Agreement, an initial occurrence of an act
or omission by the company constituting the grounds for “Good Reason” in
accordance with Section 7(j) has occurred (the “Initial Grounds”), and the
expiration date of the Cure Period (as such term is used in Section 7(j)) with
respect to such Initial Grounds could occur following the expiration of the
Initial Term or the Additional Term then in effect, as applicable, the term of
this Agreement will extend automatically through the date that is 30 days
following the expiration of the Cure Period, but such extension of the term will
only apply with respect to the Initial Grounds. Notwithstanding anything herein
to the contrary, if the Executive becomes entitled to the benefits under
Section 3 of this Agreement, then the Agreement will not terminate until all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.
2.    At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and will continue to be at-will, as defined under
applicable law.
3.    Severance Benefits.
(a)    Qualified Termination. On a Qualified Termination, the Executive will be
eligible to receive the following payment and benefits from the Company, subject
to Section 5 of this Agreement:
(i)    Salary Severance. A lump-sum payment equal to 100% of the Executive’s
Base Salary.
(ii)    Bonus Severance. A lump-sum payment equal to 100% of the Executive’s
target annual bonus as in effect for the fiscal year in which the Qualified
Termination occurs.





--------------------------------------------------------------------------------




(iii)    COBRA. If the Executive elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA for the Executive and the
Executive’s eligible dependents, the Company will reimburse the Executive for
the premiums necessary to continue group health insurance benefits under COBRA
for the Executive and the Executive’s eligible dependents until the earliest of
(A) the 12‑month anniversary of the date of the Executive’s Qualified
Termination, (B) the date upon which the Executive, and the Executive’s eligible
dependents becomes covered under similar plans, or (C) the date upon which the
Executive and the Executive’s eligible dependents, as applicable, ceases to be
eligible for coverage under COBRA (such reimbursements, the “COBRA
Reimbursements”).  However, if the Company determines in its sole discretion
that it cannot pay the COBRA Reimbursements without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to the Executive a
taxable lump-sum payment in an amount equal to the monthly COBRA premium that
the Executive would be required to pay to continue the Executive’s group health
coverage in effect on the date of the Executive’s Qualified Termination (which
amount will be based on the premium for the first month of COBRA coverage),
multiplied by twelve (12), which payments will be made regardless of whether the
Executive elects COBRA continuation coverage and will commence on the month
following the Executive’s Qualified Termination.  For the avoidance of doubt,
the taxable payment in lieu of COBRA Reimbursements may be used for any purpose,
including, but not limited to continuation coverage under COBRA, and will be
subject to all applicable tax withholdings.  Notwithstanding anything to the
contrary under this Agreement, if at any time the Company determines in its sole
discretion that it cannot provide the payment contemplated by the preceding
sentence without violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Executive will not receive
such payment or any further reimbursements for COBRA Reimbursements.
(iv)    Equity Vesting. 100% of the then-unvested shares subject to each of the
Executive’s then-outstanding equity awards will immediately vest and, in the
case of options and stock appreciation rights, will become exercisable (for
avoidance of doubt, no more than 100% of the shares subject to the
then-outstanding portion of an equity award may vest and become exercisable
under this provision). In the case of equity awards with performance-based
vesting, all performance goals and other vesting criteria will be deemed
achieved at the greater of actual performance or 100% of target levels.
(b)    Termination Outside of the Change of Control Period; Termination Other
than a Qualified Termination. Except as required by applicable law, if
Executive’s employment with the Company Group terminates (i) for any reason
outside of the Change of Control Period, or (ii) during the Change of Control
Period in a manner that is not a Qualified Termination, then the Executive will
be entitled to receive severance and any other benefits only as may then be
established under the then-existing written severance and benefits plans and
practices of the Company or pursuant to other written agreements with the
Company, including, without limitation, any applicable offer letter or other
employment agreement between the Executive and the Company entered into prior to
the date of this Agreement (the “Employment Agreement”), and subject to the
provisions of Section (c) below. As described in (c) below, for a termination
that occurs during the Change of Control Period but in the 3-month period before
the Change of Control, unless otherwise expressly set forth in writing in the
applicable Employment Agreement or other agreement between the Executive and the
Company to be supplemental to the rights or remedies set forth herein without
offset, the severance pursuant to the Employment Agreement or other agreement
will apply (including the definitions of Cause/Good Reason set forth therein;
provided, however, that Section 5(b) of this Agreement will apply in all cases),
but any amounts paid will offset any amounts later determined to be due under
this Agreement.
(c)    Exclusive Remedy; Non-Duplication of Payment or Benefits. In the event of
a termination of Executive’s employment with the Company Group during the
Post-COC Period, the provisions


-2-

--------------------------------------------------------------------------------




of this Section 3 are intended to be and are exclusive and in lieu of any other
severance rights or remedies to which Executive may otherwise be entitled,
whether at law, tort or contract, in equity, or under this Agreement, including
under Executive’s Employment Agreement, other than such rights or remedies under
contracts between the Company Group and Executive entered into after the
Effective Date, except to the extent expressly set forth in writing between the
Company and Executive to be supplemental to the rights or remedies set forth
herein. Except as may be provided under contracts between the Company Group and
Executive entered into after the Effective Date or otherwise expressly agreed in
writing between the Company and Executive to be supplemental to the rights or
remedies set forth herein, Executive will not be entitled to any severance or
other benefits upon termination of employment during the Post-COC Period other
than those payments or benefits expressly set forth in Section 3(a). If (i) the
Executive’s employment with the Employer terminates in a manner that would have
resulted in a Qualified Termination but for the fact that such termination
occurs prior to a Change of Control or that would be classified as a Qualified
Termination if a Change of Control occurs within the 3-month period following
such termination (each such termination event, an “Other Termination”); (ii) as
a result of such Other Termination, the Executive is receiving or has received
severance payments or benefits under the Executive’s Employment Agreement or
other agreement between the Executive and the Company; and (iii) a Change of
Control occurs within the 3-month period following such Other Termination that
qualifies the Executive for the superior severance payments and benefits payable
on a Qualified Termination under this Agreement, then (x) the Executive will
cease receiving any further payments or benefits under the Employment Agreement
or other agreement between the Executive and the Company in connection with the
Executive’s Other Termination and (y) the payments and benefits under Section
3(a) of this Agreement, otherwise payable upon a Qualified Termination under
this Agreement each will be offset by the corresponding payments or benefits, as
applicable, the Executive already received under the Employment Agreement or
other agreement between the Executive and the Company in connection with the
Executive’s Other Termination, except to the extent expressly set forth in
writing between the Company and Executive that the payments or benefits under
the Employment Agreement or other applicable agreement shall not cease and shall
be supplemental to the rights or remedies set forth herein without offset.
(d)    Death of the Executive. If the Executive dies before all payments or
benefits the Executive is entitled to receive under the Agreement have been
paid, such unpaid amounts will be paid to the Executive’s designated
beneficiary, if living, or otherwise to the Executive’s personal representative
in a lump-sum payment as soon as possible following the Executive’s death.
(e)    Transfer between the Company Group. For purposes of the Agreement, if the
Executive is involuntarily transferred from one member of the Company Group to
another, such transfer will not be a termination without Cause but may give the
Executive the ability to resign for Good Reason.
4.    Accrued Compensation. On any termination of the Executive’s employment
with the Company Group, the Executive will be entitled to receive all accrued
but unpaid vacation, expense reimbursements, wages, and other benefits due to
the Executive under any Company Group-provided plans, policies, and
arrangements.
5.    Conditions to Receipt of Severance.
(a)    Separation Agreement and Release of Claims. The Executive’s receipt of
any severance payments or benefits upon the Executive’s Qualified Termination
under Section 3 is subject to the Executive signing and not revoking the
Company’s then-standard separation agreement and release of claims (which may
include an agreement not to disparage any member of the Company Group,
non-solicit provisions, and other standard terms and conditions, in each case
consistent with applicable law) (the “Release” and such requirement, the
“Release Requirement”), which must become effective and irrevocable no later
than the 60th day following


-3-

--------------------------------------------------------------------------------




the Executive’s Qualified Termination (the “Release Deadline”). If the Release
does not become effective and irrevocable by the Release Deadline, the Executive
will forfeit any right to severance payments or benefits under Section 3. In no
event will severance payments or benefits under Section 3 be paid or provided
until the Release actually becomes effective and irrevocable. Except as provided
by the following sentence, upon the Release becoming effective, any severance
payments or benefits under this Agreement otherwise payable to the Executive
during the period from the date of the Executive’s Qualified Termination through
the effective date of the Release will be payable in a lump sum without interest
as soon as administratively practicable after the Release becomes effective and
irrevocable but not later than 61 days following the Executive’s Qualified
Termination or, if later (i) if the Executive’s termination date occurs during
the Pre-COC Period, on the date of the closing of the Change of Control or (ii)
the Delayed Payment Date if and as required by Section 5(b), and all additional
severance payments and benefits (if any) will be payable in accordance with the
payment schedules applicable to each payment or benefit. Notwithstanding the
foregoing, if the Release Deadline is in the calendar year following the
calendar year in which the Qualified Termination occurs, then any severance
payments or benefits under this Agreement that would constitute Deferred
Payments (as defined below) will be paid on, or in the case of installments,
will not commence until the 61st day after the Executive’s Qualified
Termination, or if later, (i) if the Executive’s termination date occurs during
the Pre-COC Period, on the date of the closing of the Change of Control or (ii)
the Delayed Payment Date if and as required by Section 5(b). Any severance
payments or benefits otherwise payable to the Executive during the period from
the date of the Executive’s Qualified Termination through the first date
severance payments become payable under this paragraph (such date, the
“Severance Start Date”) will be paid in a lump sum to the Executive on the
Severance Start Date, with any remaining payments to be made as provided in this
Agreement.
(b)    Section 409A. The Company intends that all payments and benefits provided
under the Agreement or otherwise are exempt from, or comply with, the
requirements of Section 409A so that none of the payments or benefits will be
subject to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted in accordance with this intent. No
Deferred Payments will be paid or otherwise provided until the Executive has a
“separation from service” within the meaning of Section 409A. Similarly, no
severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be paid or otherwise provided until Executive has a
“separation from service” within the meaning of Section 409A. If, at the time of
the Executive’s termination of employment, the Executive is a “specified
employee” within the meaning of Section 409A, then the payment of the Deferred
Payments will be delayed to the extent necessary to avoid the imposition of the
additional tax imposed under Section 409A, which means that the Executive will
receive payment on the date that is 6 months and 1 day following the Executive’s
separation from service, or, if earlier, the Executive’s death (such date, the
“Delayed Payment Date”). All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. The Company reserves the right to amend the Agreement as it considers
necessary or advisable, in its sole discretion and without the consent of the
Executive or any other individual, to comply with any provision required to
avoid the imposition of the additional tax imposed under Section 409A or to
otherwise avoid income recognition under Section 409A prior to the actual
payment of any benefits or imposition of any additional tax. Each payment,
installment, and benefit payable under the Agreement is intended to constitute a
separate payment for purposes of U.S. Treasury Regulation
Section 1.409A-2(b)(2). In no event will any member of the Company Group be
obligated to reimburse the Executive for any taxes that may be imposed on the
Executive as a result of Section 409A.
6.    Limitation on Payments.
(a)    Reduction of Severance Benefits. If any payment or benefit that the
Executive would receive from any Company Group member or any other party whether
in connection with the provisions herein


-4-

--------------------------------------------------------------------------------




or otherwise (the “Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment will be equal to the Best Results Amount. The “Best
Results Amount” will be either (x) the full amount of such Payment or (y) such
lesser amount as would result in no portion of the Payment being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local employment taxes, income taxes and the
Excise Tax, results in the Executive’s receipt, on an after-tax basis, of the
greater amount. If a reduction in payments or benefits constituting parachute
payments is necessary so that the Payment equals the Best Results Amount,
reduction will occur in the following order: (i) reduction of cash payments,
which shall occur in reverse chronological order such that the cash payment owed
on the latest date following the occurrence of the event triggering such excise
tax will be the first cash payment to be reduced; (ii) reduction of acceleration
of vesting of equity awards, which shall occur in the reverse order of the date
of grant for such stock awards (i.e., the vesting of the most recently granted
stock awards will be reduced first); and (iii) reduction of other benefits paid
or provided to the Executive, which shall occur in reverse chronological order
such that the benefit owed on the latest date following the occurrence of the
event triggering such excise tax will be the first benefit to be reduced. If
more than one equity award was made to the Executive on the same date of grant,
all such awards shall have their acceleration of vesting reduced pro rata. In no
event shall the Executive have any discretion with respect to the ordering of
payment reductions. The Executive will be solely responsible for the payment of
all personal tax liability that is incurred as a result of the payments and
benefits received under the Agreement, and the Executive will not be reimbursed
by any member of the Company Group for any such payments.
(b)    Determination of Excise Tax Liability. The Company will select a
professional services firm to make all of the determinations required to be made
under these paragraphs relating to parachute payments. The Company will request
that such firm provide detailed supporting calculations both to the Company and
the Executive prior to the date on which the event that triggers the Payment
occurs if administratively feasible, or subsequent to such date if events occur
that result in parachute payments to the Executive at that time. For purposes of
making the calculations required under these paragraphs relating to parachute
payments, the firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith determinations
concerning the application of the Code. The Company and the Executive will
furnish to the firm such information and documents as the firm may reasonably
request in order to make a determination under these paragraphs relating to
parachute payments. The Company will bear all costs the firm may reasonably
incur in connection with any calculations contemplated by these paragraphs
relating to parachute payments. Any such determination by the firm will be
binding upon the Company and the Executive, and the Company will have no
liability to the Executive for the determinations of the firm.
7.    Definitions. The following terms referred to in the Agreement will have
the following meanings:
(a)    “Base Salary” means the Executive’s annual base salary as in effect
immediately prior to the Executive’s Qualified Termination (or if the
termination is due to a resignation for Good Reason based on a material
reduction in base salary, then the Executive’s annual base salary in effect
immediately prior to such reduction) or, if such amount is greater, at the level
in effect immediately prior to the Change of Control.
(b)    “Cause” means the occurrence of any of the following: (i) an act of
material dishonesty made by the Executive in connection with the Executive’s
responsibilities as an employee, (ii) the Executive’s conviction of, or plea of
nolo contendere to, a felony or any crime involving fraud, embezzlement or any
other act of moral turpitude, (iii) the Executive’s violation of any federal,
state, or securities law or regulation in a manner detrimental to the business
of any member of the Company Group or of any federal, state, or securities law
or regulation applicable to the business of any member of the Company Group,
(iv) the Executive’s material


-5-

--------------------------------------------------------------------------------




unauthorized use or disclosure of any proprietary information or trade secrets
of the Company Group or any other party to whom the Executive owes an obligation
of nondisclosure as a result of the Executive’s relationship with the Company
Group, (v) the Executive’s willful and gross misconduct that is or could be
materially injurious to any member of the Company Group, (vi) a material breach
of any confidentiality agreement or invention assignment agreement between
Executive and any member of the Company Group, or (vii) the Executive’s
continued failure to perform the Executive’s employment duties (other than a
failure resulting from the Executive’s “Disability”) after the Executive has
received a written demand of performance from the Employer which specifically
sets forth the factual basis for the Employer’s belief that the Executive has
not substantially performed the Executive’s duties and has failed to cure such
non-performance to the Employer’s reasonable satisfaction within 30 days after
receiving such notice.
(c)    “Change of Control” means the occurrence of any of the following events:
(i)    Change in Ownership of the Company.  A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, with the stock held by such Person, constitutes more than 50% of the total
voting power of the stock of the Company; provided, that for this subsection
(i), the acquisition of additional stock by any one Person, who prior to such
acquisition is considered to own more than 50% of the total voting power of the
stock of the Company will not be considered a Change of Control. Further, if the
stockholders of the Company immediately before such change in ownership continue
to retain immediately after the change in ownership, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately prior to the change in ownership, direct or indirect beneficial
ownership of 50% or more of the total voting power of the stock of the Company
or the ultimate parent entity of the Company, such event shall not be considered
a Change of Control under this subsection (i). For this purpose, indirect
beneficial ownership shall include, without limitation, an interest resulting
from ownership of the voting securities of one or more corporations or other
business entities which own the Company, as the case may be, either directly or
through one or more subsidiary corporations or other business entities; or
(ii)    Change in Effective Control of the Company.  If the Company has a class
of securities registered under Section 12 of the Securities and Exchange Act of
1934, as amended, a change in the effective control of the Company which occurs
on the date that a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election.  For purposes of this clause (ii), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change of Control; or
(iii)    Change in Ownership of a Substantial Portion of the Company’s Assets. 
A change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions; provided,
however, that for purposes of this clause (iii), the following will not
constitute a change in the ownership of a substantial portion of the Company’s
assets: (A) a transfer to an entity that is controlled by the Company’s
stockholders immediately after the transfer, or (B) a transfer of assets by the
Company to: (1) a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s stock, (2) an entity,
50% or more of the total value or voting power of which is owned, directly or
indirectly, by the Company, (3) a Person, that owns, directly or indirectly, 50%
or more of the total value or voting power of all the then-outstanding stock of
the Company, or (4) an entity, at least 50% of the total


-6-

--------------------------------------------------------------------------------




value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3).
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
For this definition, gross fair market value means the value of the assets of
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.
A transaction will not be a Change of Control unless the transaction qualifies
as a change in control event within the meaning of Section 409A (as defined
above).
Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the jurisdiction of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(d)    “Change of Control Period” means the period beginning three months prior
to and ending 12 months following the Change of Control.
(e)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
(f)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(g)    “Company Group” means the Company and its subsidiaries and any parent of
the Company.
(h)    “Deferred Payments” means any severance pay or benefits to be paid or
provided to Executive (or Executive’s estate or beneficiaries) pursuant to this
Agreement and any other severance payments or separation benefits to be paid or
provided to the Executive (or the Executive’s estate or beneficiaries), that in
each case, when considered together, are considered deferred compensation under
Section 409A.
(i)    “Disability” means the Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, either (i) unable to engage in any substantial gainful activity or (ii)
receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan covering employees of the Company Group member
that is employing the Executive.
(j)    “Good Reason” means the Executive’s resignation within 30 days following
the expiration of any Cure Period (discussed below) following the occurrence of
one or more of the following, without the Executive’s express written consent:
(i) a material reduction of the Executive’s duties, position or
responsibilities, or the removal of the Executive from such position and
responsibilities, either of which results in a material diminution of the
Executive’s authority, duties or responsibilities; (ii) a material reduction in
the Executive’s Base Salary or target bonus opportunity (except where a
substantially similar reduction is applicable


-7-

--------------------------------------------------------------------------------




to the management team generally and for bona fide business needs); (iii) a
material adverse change in the geographic location of Executive’s primary work
location; or (iv) a material and adverse change in the Executive’s reporting
structure (e.g., Executive no longer reports directly to the Chief Executive
Officer). The Executive will not resign for Good Reason without first providing
the Employer with written notice of the acts or omissions constituting the
grounds for “Good Reason” within 45 days of the initial existence of the grounds
for “Good Reason” and a cure period of 30 days following the date the Employer
receives such notice (the “Cure Period”) during which such condition must not
have been cured; provided, however, that Employer will be deemed to have waived
the Cure Period if the Employer has communicated that it does not intend to cure
such condition.
(k)    “Post-COC Period” means the portion of the Change of Control Period that
is on or after the date of the closing of the Change of Control.
(l)    “Pre-COC Period” means the portion of the Change of Control Period that
is prior to the date of the closing of the Change of Control.
(m)    “Qualified Termination” means a termination of the Executive’s employment
(i) by the Employer without Cause; (ii) due to the Executive’s death or by the
Employer due to the Executive’s Disability); or (iii) by the Executive for Good
Reason, in either case, during the Change of Control Period.
(n)    “Section 409A” means Section 409A of the Code and any final regulations
and guidance thereunder and any applicable state law equivalent, as each may be
amended or promulgated from time to time.
8.    Successors.
(a)    The Company’s Successors. Any successor (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company Group’s business and/or assets must assume the
obligations under the Agreement and agree expressly to perform the obligations
under the Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under the Agreement, the terms “Company,” “Company Group,” and
“Employer” will include any successor to their business and/or assets which
executes and delivers the assumption agreement described in this Section 8(a) or
which becomes bound by the terms of the Agreement by operation of law.
(b)    The Executive’s Successors. The terms of the Agreement and all rights of
the Executive under the Agreement will inure to the benefit of, and be
enforceable by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.
9.    Notice.
(a)    General. All notices and other communications required or permitted under
the Agreement shall be in writing and will be effectively given (i) upon actual
delivery to the party to be notified, (ii) 24 hours after confirmed facsimile
transmission, (iii) 1 business day after deposit with a recognized overnight
courier or (iv) 3 business days after deposit with the U.S. Postal Service by
first class certified or registered mail, return receipt requested, postage
prepaid, addressed (A) if to the Executive, at the address the Executive shall
have most recently furnished to the Company in writing, (B) if to the Company,
at the following address:


-8-

--------------------------------------------------------------------------------




Quantenna Communications, Inc.
3450 W. Warren Avenue
Fremont, CA 94538
Attention: General Counsel
Phone: (510) 743-2260
(b)    Notice of Termination. Any termination by a Company Group member for
Cause will be communicated by a notice of termination to the Executive, and any
termination by the Executive for Good Reason will be communicated by a notice of
termination to the Company, in each case given in accordance with Section 9(a)
of the Agreement. Such notice will indicate the specific termination provision
in the Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
30 days after the later of (i) the giving of such notice or (ii) the end of any
applicable cure period). The failure by the Executive to include in the notice
any fact or circumstance that contributes to a showing of Good Reason will not
waive any right of the Executive under the Agreement or preclude the Executive
from asserting such fact or circumstance in enforcing the Executive’s rights
under the Agreement.
10.    Resignation. The termination of the Executive’s employment for any reason
will also constitute, without any further required action by the Executive, the
Executive’s voluntary resignation from all officer and/or director positions
held at any member of the Company Group, and at the Board’s request, the
Executive will execute any documents reasonably necessary to reflect such
resignation.
11.    Arbitration.
(a)    Generally. The Company and the Executive each agree that any and all
disputes arising out of the terms of this Agreement, the Executive’s employment
by the Company, the Executive’s service as an officer or director of the
Company, or the Executive’s compensation and benefits, their interpretation and
any of the matters herein released, will be subject to binding arbitration under
the arbitration rules set forth in California Code of Civil Procedure Sections
1280 through 1294.2, including Section 1281.8 (the “Act”), and pursuant to
California law. Disputes that the Company and the Executive agree to arbitrate,
and thereby agree to waive any right to a trial by jury, include any statutory
claims under local, state, or federal law, including, but not limited to, claims
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes-Oxley Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, and wrongful termination, and
any statutory or common law claims. The Company and the Executive further
understand that this agreement to arbitrate also applies to any disputes that
the Company may have with the Executive.
(b)    Procedure. The Company and the Executive agree that any arbitration will
be administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”).
The Arbitrator will have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication,
motions to dismiss and demurrers, and motions for class certification, prior to
any arbitration hearing. The Arbitrator will have the power to award any
remedies available under applicable law, and the Arbitrator will award
attorneys’ fees and costs to the prevailing party, except as prohibited by law.
The Company will pay for any administrative or hearing fees charged by the
Arbitrator or JAMS except that the Executive will pay any filing fees associated
with any arbitration that the Executive initiates, but only so much of the
filing fees as the Executive would have


-9-

--------------------------------------------------------------------------------




instead paid had he filed a complaint in a court of law. The Arbitrator will
administer and conduct any arbitration in accordance with California law,
including the California Code of Civil Procedure, and the Arbitrator will apply
substantive and procedural California law to any dispute or claim, without
reference to rules of conflict of law. To the extent that the JAMS Rules
conflict with California law, California law will take precedence. The decision
of the Arbitrator will be in writing. Any arbitration under this Agreement will
be conducted in Santa Clara County, California.
(c)    Remedy. Except as provided by the Act and this Agreement, arbitration
will be the sole, exclusive, and final remedy for any dispute between the
Executive and the Company. Accordingly, except as provided for by the Act and
this Agreement, neither the Executive nor the Company will be permitted to
pursue court action regarding claims that are subject to arbitration.
(d)    Administrative Relief. The Executive understands that this Agreement does
not prohibit him or her from pursuing any administrative claim with a local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, including, but not limited to,
the Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board. This Agreement does, however, preclude the Executive from pursuing court
action regarding any such claim, except as permitted by law.
12.    Voluntary Nature of Agreement. Each of the Company and the Executive
acknowledges and agrees that such party is executing this Agreement voluntarily
and without any duress or undue influence by anyone. The Executive further
acknowledges and agrees that he or she has carefully read this Agreement and has
asked any questions needed for him or her to understand the terms, consequences,
and binding effect of this Agreement and fully understand it, including that the
Executive is waiving his or her right to a jury trial. Finally, the Executive
agrees that he or she has been provided an opportunity to seek the advice of an
attorney of his or her choice before signing this Agreement.
13.    Miscellaneous Provisions.
(a)    No Duty to Mitigate. The Executive will not be required to mitigate the
amount of any payment contemplated by the Agreement, nor will any such payment
be reduced by any earnings that the Executive may receive from any other source.
(b)    Waiver; Amendment. No provision of the Agreement will be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by an authorized officer of the Company (other than the
Executive) and by the Executive. No waiver by either party of any breach of, or
of compliance with, any condition or provision of the Agreement by the other
party will be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
(c)    Headings. All captions and section headings used in the Agreement are for
convenient reference only and do not form a part of the Agreement.
(d)    Entire Agreement. The Agreement, together with the terms of the
Employment Agreement (except as expressly superseded by this Agreement, as noted
below), constitutes the entire agreement of the parties hereto and supersedes in
their entirety all prior representations, understandings, undertakings or
agreements (whether oral or written and whether expressed or implied) of the
parties with respect to the subject matter hereof, including the Original
Agreement. For the avoidance of doubt, this Agreement supersedes the Employment
Agreement in its entirety with respect to the severance provided thereunder,
except for (i) the right


-10-

--------------------------------------------------------------------------------




to receive the severance benefits as set forth therein with respect to a
termination of employment that occurs outside of the Change of Control Period or
during the Pre-COC Period, which provisions remain in effect, subject to
Section 3(c) of this Agreement.
(e)    Choice of Law. This Agreement will be governed by the laws of the State
of California without regard to California’s conflicts of law rules that may
result in the application of the laws of any jurisdiction other than California.
To the extent that any lawsuit is permitted under this Agreement, the Executive
hereby expressly consents to the personal and exclusive jurisdiction and venue
of the state and federal courts located in California for any lawsuit filed
against the Executive by the Company.
(f)    Severability. The invalidity or unenforceability of any provision or
provisions of the Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
(g)    Withholding. All payments and benefits under the Agreement will be paid
less applicable withholding taxes. The Company is authorized to withhold from
any payments or benefits all federal, state, local and/or foreign taxes required
to be withheld from such payments or benefits and make any other required
payroll deductions. No member of the Company Group will pay the Executive’s
taxes arising from or relating to any payments or benefits under the Agreement.
(h)    Counterparts. The Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.


-11-

--------------------------------------------------------------------------------




By its signature below, each of the parties signifies its acceptance of the
terms of the Agreement, in the case of the Company by its duly authorized
officer.
COMPANY
QUANTENNA COMMUNICATIONS, INC.
 
 
 
 
Signature:
/s/ Tom MacMitchell
 
 
 
 
 
 
Print Name:
Tom MacMitchell
 
 
 
 
 
 
Title:
General Counsel



EXECUTIVE
Signature:
/s/ Sean Sobers
 
 
 
 
 
 
Print Name:
Sean Sobers































[Signature page to Change of Control and Severance Agreement]


-12-